Case 2:17-cv-12179-SDW-LDW Document 69 Filed 04/30/19 Page 1 of 2 PagelD: 454

LAW OFFICES OF
ROBERT D. ARENSTEIN

691 Cedar Lane, Teaneck, New Jersey 07666
(201) 836-9648
Fax: (772) 679-3997

ROBERT D. ARENSTEIN NEW YORK OFFICE

MEMBER OF WY,, N.J., FLA., AND D.C. BARS 295 Madison Ave, 16th Fl
New York, New York 10017
(212) 679-3999

April 30, 2019

Via ECF

The Honorable Susan D. Wigenton
U.S. District Court

District of New Jersey

50 Walnut St

Newark, NJ 07101

Re: Gerval v. Gonzalez
No. 17-cyv-12179

Dear Judge Wigenton:

I represent Emeric Gerval, the Petitioner in this matter. I write to request that the
Court permit Petitioner, who is located outside of New York, to testify by video, based on
good cause shown and the existence of compelling circumstances. See Fed. R. Civ. P. 43(a).

Pursuant to Rule 43(a), and for “good cause in compelling circumstances and with
appropriate safeguards,” this Court has discretion to permit trial “testimony in open court by
contemporaneous transmission from a different location.” Fed. R. Civ. P. 43(a); Air Turbine
Tech. v. Atlas Copco AB, 410 F.3d 701, 714 (Fed. Cir. 2005) (the use of such
contemporaneous transmission in lieu of live testimony is “expressly reserved to the sound
discretion of the trial court”). More generally, this Court has broad discretion under Rule 611,
Federal Rules of Evidence, over the mode of presenting testimony. Moreover, the Court has
even greater discretion over the taking of evidence under the unique circumstances of a Hague
Convention proceeding, such as this, which requires expeditious resolution in order to return
abducted children to their “habitual residence” as soon as practicable. See 22 U.S.C. § 9005
(the Hague Convention broadly allows for admissibility of documentary evidence without
authentication).

There has been an increasing trend in federal courts of allowing the use of
contemporaneous transmission of trial testimony, as an alternative to live testimony,
particularly in civil proceedings. See In re Vioxx Products Liab. Litig. [Merck Prods. Liab.
Case 2:17-cv-12179-SDW-LDW Document 69 Filed 04/30/19 Page 2 of 2 PagelD: 455

Litig], 439 F. Supp. 2d 640, 642-43 (E.D. La. 2006) (citing cases and legal commentators),
cited in Lopez v. NTI, LLC, 748 F.Supp. 2d 471, 480 (D. Md. 2010).

These cases reflect a “consistent sensitivity to the utility of evolving technologies that
may facilitate more efficient, convenient, and comfortable litigation practices.” Id. (citing 9A
Wright & Miller, Federal Practice & Procedure § 2414 (3d ed. 2008). “[W]hile
videoconferencing has its shortcomings, it at least appears to be favorable to alternative
methods, such as the submission of written deposition testimony” Id. (citing Sallenger v. City
of Springfield, No. 03-3093, 2008 WL 2705442, at *1 (C.D. Ill. 2008)).

In the Hague Convention case of Matovski v. Matovski, 2007 WL 1575253 (S.D.N.Y.
2007), the petitioner moved to permit eight witnesses to testify telephonically at the child
abduction trial, and also requested that he be permitted to testify telephonically, or in the
alternative, via video link. Commenting on the petitioner’s repeated attempts to delay trial, the
court denied his motion requesting telephonic testimony of the witnesses and of himself. The
court reasoned that contemporaneous transmission by telephonic conferencing “would not
permit the Court to use all reasonably available tools to assess credibility.” However, the court
granted the petitioner’s alternative request to testify by videoconference.

Petitioner asks the Court to take his testimony by live videoconference at the May 7,
2019 hearing or any later date to which the case is adjourned. We have received consent from
Ms. Apy and await a request from respondent who is asking for an adjournment. We have no
objection to the request for adjournment. Respondent will not be prejudiced by allowing
Petitioner to testify by videoconference. He will testify in open court, under oath, and will be
subject to cross-examination by Respondent’s counsel. Hague Convention proceedings are
not jury trials. Here, the Court is the fact-finder and will be able to observe his demeanor and
evaluate his credibility in the same manner as if they were giving testimony in the courtroom.
The Petitioner will ensure that "appropriate safeguards" are in place by coordinating with
courtroom support personnel in advance of the hearing.

Thank you for your consideration. We are available at the Court's convenience to
discuss these or other matters in advance of Friday's hearing.

Get ee

Robert D. Arenstein

Ce: Crystal M. Ullrich (via ECF)
Patricia Apy (via ECF)
